Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3 - 6, 8 - 12 are pending.  
Claims 1, 6 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving “to-be-stored” video data and obtaining identification information of a storage object corresponding to the “to-be-stored” video data, and wherein a first data security level and a second data security level corresponding to the storage object identification information, and wherein the first data security level is higher than the second data security level, and wherein for each frame in the “to-be-stored” video data, determining whether the frame is a key frame, and storing the frame into determined storage object based on the first data security level when the frame is the key frame, and storing the frame into determined storage object based on the second data security level when the frame is not the key frame, and wherein when the frame is the key frame, determining a first erasure code policy based on first data security level, and storing the frame into the determined storage object based on a first erasure code policy, such that the first data security level is a number N1 of first original segments and a number M1 of first redundant segments, and when the frame is not the key  1, 3 - 6, 8 - 12.  
  
Claims 3 - 5, 11, 12 are allowed due to allowed base claim 1.  
Claims 8 - 10 are allowed due to allowed base claim 6.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                 1-26-2022Primary Examiner, Art Unit 2443